Citation Nr: 1132377	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-09 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for allergies.

2.  Whether new and material evidence has been received to reopen a claim for service connection for back pain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for migraines.

4.  Entitlement to service connection for scoliosis.

5.  Entitlement to service connection for neck pain, including as secondary to back pain.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In the February 2007 decision, the RO denied the Veteran's petitions to reopen previously denied claims for allergies, back pain, and migraines, finding that no new and material evidence had been submitted.  The RO also denied the Veteran's claims for service connection for scoliosis and for neck pain.  In the January 2010 rating decision, the RO denied the Veteran's claims for service connection for bilateral carpal tunnel syndrome and for anxiety disorder. 

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection for allergies, back pain, and migraines.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims for service connection for allergies, back pain, and migraines as claims to reopen.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

As will be explained below, the Board is reopening the claim for service connection for allergies based upon receipt of new and material evidence.  The Board will remand the underlying claim of service connection for further development.  The Board also hereby remands the Veteran's petition to reopen her previously denied claims of service connection for back pain and migraines, as well as her claims for service connection for scoliosis, neck pain, and bilateral carpal tunnel syndrome.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied the Veteran's claim for service connection for allergies.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the December 2002 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for allergies and raises a reasonable possibility of substantiating the claim.

3.  In May 2011, prior to the Board's promulgation of a decision in the appeal, VA received a statement from the Veteran in which she expressed her desire to withdraw her appeal as to the issue of entitlement to service connection for an anxiety disorder. 


CONCLUSIONS OF LAW

1.  A December 2002 rating decision that denied the Veteran's claim for service connection for allergies is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).

2.  Since the prior final denial of the Veteran's claim for service connection for allergies, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for withdrawal by the Veteran of a substantive appeal of the issue of entitlement to service connection for anxiety disorder have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a December 2002 rating decision, the RO denied the Veteran's claim for service connection for allergies.  Contrary to the assertions of the Veteran at her May 2011 hearing before the undersigned Veterans Law Judge, the Veteran did not perfect an appeal, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  In March 2006, the Veteran sought to reopen her claim for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for allergies was the December 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed her original application for service connection for allergies in March 2001.  The RO denied the claim for service connection in December 2002, finding that there was no evidence to establish an etiological link between the Veteran's claimed allergies and her time on active duty.  As such, the RO found that a grant of service connection was precluded.  The Veteran did not perfect an appeal of this decision, which therefore became final.  

A review of the evidence added to the record since the RO's prior decision reflects that the Veteran has sought ongoing treatment for allergies since at least September 2001, when she was diagnosed with allergies by VA treatment providers.  In that connection, the Board notes that newly submitted evidence from the Veteran's ongoing treatment at the VA Pacific Islands Health Care System reflects that the Veteran was first diagnosed with environmental allergies by her VA caregivers in September 2001 and began receiving allergy shots on an ongoing basis in December 2001.  Private records further reflect a diagnosis of chronic allergic rhinitis.  The Veteran has further submitted a statement from a private treatment provider addressing the possibility of an etiological link between the Veteran's time in service and her current allergies.  In a July 2007 letter to VA, the Veteran's private treatment provider offered his opinion that it is "more likely than not" that the Veteran's "military service aggravated her allergies." 

As such, the Board finds that medical evidence from the Veteran's VA treatment providers, as well as the opinion submitted by the Veteran's private physician, is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that in the December 2002 decision, the RO denied the Veteran's claim for service connection because evidence did not establish an etiological link between the Veteran's claimed allergies and her time in service.  Prior to the receipt of the above-identified medical evidence, the Veteran had not provided evidence supporting her contention that she had a current disability that was related to service.  Newly submitted evidence from the VA Pacific Islands Health Care System, however, reflects that the Veteran has received treatment for allergies since at least 2001.  The Veteran's private physician's positive opinion further supports the Veteran's claim that her current allergy disability is etiologically related to service.  Because it helps to corroborate the Veteran's contention that she currently suffers from allergies that began or were worsened in service, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of the opinion submitted by the Veteran's private treatment provider, has been submitted, the Board finds that the criteria for reopening the claim for service connection for allergies have been met.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  The Board finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for allergies, no further discussion of the VCAA is required with respect to this aspect of the Veteran's claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

While the claim on this issue is reopened, the Board finds, as discussed below, that further development is necessary before reviewing this issue on the merits.

II.  Service Connection for Anxiety Disorder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2010).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2010).

By a May 2011 statement, prior to the issuance of a decision by the Board, the Veteran stated that she wished to withdraw her appeal as to the issue of entitlement to service connection for anxiety disorder.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to service connection for anxiety disorder.  The Board will therefore dismiss the appeal as to that issue.


ORDER

New and material evidence to reopen a claim of service connection for allergies has been received; to this limited extent, the appeal is granted.

The appeal as to the Veteran's claim for entitlement to service connection for anxiety disorder is dismissed.


REMAND

In light of the Board's conclusion that the claim for service connection for allergies is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of that claim, as well as the Veteran's claims for service connection for scoliosis, neck pain, and carpal tunnel syndrome.  The Board also finds that additional evidentiary development is necessary before a decision can be reached on the Veteran's petition to reopen her previously denied claims for service connection for migraines and for back pain.

At the outset, the Board notes that the VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002). 

The Veteran has contended that she has back pain and migraines as a result of her time on active duty.  In addition, the Veteran is seeking service connection for allergies, scoliosis, carpal tunnel syndrome, and neck pain.  The RO previously denied the Veteran's claims on the basis that the evidence did not establish an etiological link between the claimed disabilities and service.  However, the Veteran stated at her May 2011 hearing that she developed neck pain secondary to back pain, for which she is also seeking service connection.  As the Board is herein remanding the Veteran's claim for service connection for back pain for further evidentiary development, the Board thus finds that consideration must be given to service connection for neck pain as secondary to the Veteran's claimed back pain, should that claim be successful on remand. 

Thus, as an initial matter, the Board finds that the Veteran has not received proper notice regarding her claim for service connection for neck pain as secondary to back pain.  As the case is herein remanded for further evidentiary development, the Board finds that, in order to comply with the statutory requirements of the Veterans Claims Assistance Act of 2000 (VCAA), the Veteran should be provided with notice relating to her secondary service connection claim.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 'service connection' claim; those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the award).  Accordingly, the AOJ must, prior to re-adjudication in accordance with this remand, issue the Veteran a supplemental notice letter that specifically addresses a claim for service connection for neck pain as secondary to back pain, to include the information and evidence needed to substantiate the claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 3.317 (2010); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The AOJ must specifically provide notification to the Veteran of the information and evidence needed to substantiate her secondary service connection claim.  After providing the required notice, the AOJ must attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159; see also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Veteran contends that her allergies worsened significantly when she was sent to the Naval Air Station in Meridian, Mississippi, for basic training.  To that end, she contended at her May 2011 hearing that she was hospitalized for allergic reactions on multiple occasions while at Naval Air Station Meridian, beginning in July 1980.  It is not clear, however, that reasonable efforts to obtain the records of those alleged hospitalizations have been exhausted.  As a result, further development is necessary.  

The Board notes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified in-service hospitalization records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

Regarding diagnosis of the Veteran's claimed allergies and scoliosis, the Board first acknowledges that the Veteran's service treatment records reflect that at her May 1980 entrance report of medical history, she was found to have a normal spine and musculoskeletal system, and no respiratory abnormalities were noted.  In particular, the Veteran wrote "I have no allergies" on her entrance report of medical history, also conducted in May 1980.  No other service treatment records are currently of record, although the Veteran has contended that she was hospitalized for her allergies on multiple occasions while stationed in Mississippi during service.  She also contends that her scoliosis worsened during her period of active duty.

Post-service medical records reflect that the Veteran's VA and private treatment providers have identified the Veteran as experiencing environmental allergies and allergic rhinitis, for which she was treated as early as 2000.  In addition, pre-service private treatment records suggest that the Veteran sought treatment on multiple occasions prior to service for bronchitis, sinusitis, and rhinitis.  She has received ongoing treatment for her allergies at the VA Pacific Islands Health Care System since 2001.  In addition, the Veteran has complained of back pain to her VA and private treatment providers, including at a July 2009 treatment visit at which she reported experiencing back pain for ten years.  In that connection, the Board notes that in a July 2007 statement, the Veteran's private treatment provider opined that the Veteran carried diagnoses of both scoliosis and allergies and that it was "more likely than not" that her "military service aggravated" those disabilities.  Records further reflect that the Veteran has sought ongoing treatment with private and VA treatment providers for back problems and for allergies.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as treatment during service, or symptoms of a current back disability or allergies.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, she cannot testify, as she would be medically incompetent to do, about a diagnosis or the etiology of any such current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  In that connection, the Veteran has alleged that she developed increasing problems with both her allergies and her back while in service and that those problems have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that she suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, she is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, although the Veteran's private treating physician has addressed the presence of current scoliosis and allergy disorders, the treatment provider did not provide any rationale explaining his opinion that there is a relationship between the Veteran's currently diagnosed allergy and scoliosis disabilities and her time in service.  Because the private physician did not provide explanation for his medical nexus opinion concerning the Veteran's back and allergy disabilities, further development is required.  See 38 C.F.R. § 4.2 (2010) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence both that scoliosis or allergies existed prior to service and were not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, as noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of both allergies and scoliosis.  The evidence also suggests, in the form of the private physician's July 2007 letter, that the disabilities may have been worsened beyond their natural progression by the Veteran's time on active duty.  Relevant evidence suggests that the Veteran's allergies and scoliosis predated her entry into service; however, no scoliosis or allergies were noted at the time of entry.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence that the disabilities both pre-existed service and were not worsened thereby.  The Board thus concludes that a medical examination and opinion are required to determine whether the Veteran had scoliosis or an allergy disorder that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010). See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, she cannot testify, as she would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for allergies and for scoliosis.  38 U.S.C.A. § 5103A (West 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain current diagnoses based on both an examination and a thorough review of her claims file.  Specifically, the Veteran should be afforded an orthopedic evaluation in order to determine the current diagnosis or diagnoses, as well as the etiology, of her claimed scoliosis.  She must also be afforded a respiratory examination in order to determine the current diagnosis and etiology of her claimed allergies.  In particular, in order for the AOJ to make a legal determination with regard to the presumption of soundness, additional medical evidence is needed addressing both whether the Veteran's claimed scoliosis and allergies existed prior to service, and if so whether either disability was worsened beyond its natural progression during the Veteran's time on active duty.  Thus, in addition to conducting a thorough physical examination, the designated examiner(s) must provide a medical nexus opinion with respect to any identified back and allergy disorder.  The opinions must discuss in detail whether the Veteran's scoliosis, allergies, or any related disability pre-existed service and, if so, whether any such disorder was worsened thereby beyond the natural progression of the disease.  The examiner(s) must clearly identify the medical evidence upon which they based their opinions.  If the disability did not exist prior to service and was not aggravated by service, then the examiner(s) must provide an opinion whether it is at least as likely as not that the disorder had its onset or is elated to service.  

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues.  The Board will therefore remand to obtain current diagnoses and medical nexus opinions based on a thorough review of the Veteran's claims file, including her stated contentions and medical history.  Specifically, the examiner(s) must conduct a full physical examination of the Veteran and provide diagnoses of each scoliosis, allergy, or related disorder.  The examiner or examiners must then provide a thorough discussion of whether any such diagnosed disorder existed prior to service.  If such evidence is found, the examiner must then discuss whether any such diagnosed disorder was aggravated beyond the normal progression of the disease by the Veteran's service.  If the Veteran's scoliosis or allergy disability is not found to have pre-existed service, the examiner must also address whether any current disorder is at least as likely as not related to her time in service.  A full explanation must be provided for all findings.  The examiners' opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file, to include particular consideration and discussion of the July 2007 private physician's letter, in the context of any negative opinion.  

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In particular, the Board notes that, although the Veteran's claim for service connection for allergies is hereby reopened, the development requested below may result in the discovery of relevant service treatment records that could affect the effective date of any award of service connection for an allergy disorder.  The Board also calls to the AOJ's attention the letter from the Veteran's private counselor, dated in May 2006, which purports to establish an etiological link between the Veteran's scoliosis and her claimed neck pain, back pain, and headaches.  Therefore, the AOJ must give particular consideration to whether further development of those claims may be warranted should service connection for scoliosis be granted.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and her representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record relating to the Veteran's claimed disabilities to be obtained.  The Veteran must also be invited to submit any pertinent evidence in her possession.  The agency of original jurisdiction (AOJ) must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a secondary service connection claim.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The AOJ must make efforts to obtain copies of records of the Veteran's reported in-service hospitalization at the Naval Air Station in Meridian, Mississippi, beginning in July 1980.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, or if it is otherwise determined to be necessary, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claims.  See 38 C.F.R. § 3.655(b) (2010).  The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Scoliosis examination-The examiner must review the Veteran' claims file, provide a diagnosis as to the Veteran's claimed scoliosis and any related disorder, and provide a thorough discussion as to whether any such disorder existed prior to service.  If the examiner determines that any such disorder did pre-exist service, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the examiner must then provide a thorough discussion as to whether the disorder worsened beyond the normal progression of the disease during military service.  If the Veteran's scoliosis or related disorder is not found to have pre-existed service, the examiner should address whether the Veteran's current disability is at least as likely as not directly etiologically related to her time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.

Respiratory examination-The examiner must review the Veteran' claims file, provide a diagnosis as to the Veteran's claimed allergy disorder, and provide a thorough discussion as to whether any such disorder existed prior to service.  If the examiner determines that any such disorder did pre-exist service, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the examiner must then provide a thorough discussion as to whether the disorder worsened beyond the normal progression of the disease during military service

If the Veteran's allergy disorder is not found to have pre-existed service, the examiner should address whether the Veteran's current disability is at least as likely as not directly etiologically related to her time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.

The examination report(s) must reflect consideration of the Veteran's documented medical history and assertions.  The examiner(s) must also specifically address the July 2007 statement submitted by the Veteran's private physician.  The examiners must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  

4.  The AOJ must ensure that the medical reports sought above comply with this remand and the questions presented in the examination request.  If any report is insufficient, it should be returned to the reviewer/examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority, including consideration of the presumption of soundness.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


